EXHIBIT 10








RAW MATERIAL SUPPLY AGREEMENT
THIS RAW MATERIAL SUPPLY AGREEMENT (this “Agreement”), dated as of May 31, 2011
(the “Effective Date”), is made and entered into by and between Diamond Green
Diesel LLC, a limited liability company organized under the laws of the State of
Delaware (the “Company”), and Darling International Inc., a corporation
organized under the laws of the State of Delaware (“Darling”). The Company and
Darling are collectively referred to herein as the “Parties” and individually as
a “Party.”
WHEREAS, Diamond Alternative Energy, LLC (“Diamond”) and Darling Green Energy
LLC, a wholly-owned subsidiary of Darling, have caused the formation of Diamond
Green Diesel Holdings LLC, the sole member of the Company (“Holdings”), and the
Company for the express purpose of constructing and operating a biomass-based
diesel unit having a design feed capacity of 10,000 BPD (for purposes hereof,
“BPD” means an instantaneous rate of flow equivalent to one barrel, consisting
of 42 United States' standard gallons at 60 degrees Fahrenheit, if continued for
one period of twenty-four consecutive hours) that will process animal fats, used
cooking oils and other vegetable oils at a location in Norco, St. Charles
Parish, Louisiana (the “Plant”);
WHEREAS, the Company desires to purchase certain raw materials from Darling;
WHEREAS, Darling desires to supply the Company's requirements for certain raw
materials; and
WHEREAS, the Parties wish to enter into this Agreement to set forth the terms
and conditions pursuant to which Darling will sell certain raw materials to the
Company and the Company will purchase certain raw materials from Darling.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
the Parties hereby agree as follows:
1.
Sale of Raw Material.

a.
Supply of Raw Material. Subject to the terms and conditions contained in this
Agreement, following the Commencement Date (as defined below) Darling shall
offer to supply to the Company animal fats and used cooking oils and other
renewable fats and oils of the quantity, quality and on delivery terms as
specified and accepted by the Company up to (i) 100% of the Company's full
operational requirement of feedstock (“Raw Material”) necessary to process up to
10,000 BPD of Raw Material (the “Capacity Requirement”), so long as Darling and
its direct and indirect affiliates as a whole hold 20% or more of the
outstanding units of Holdings, (ii) 75% of the Capacity Requirement so long as
Darling and its direct and indirect affiliates as a whole hold at least 10% but
less than 20% of the outstanding units of Holdings, or (iii) subject to
Darling's right to terminate this Agreement pursuant to Section 4(b)(ii), 50% of
the Capacity Requirement if Darling and its direct and indirect affiliates as a
whole hold less than 10% of the outstanding units of Holdings.


* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











Pursuant to Sections 1(d) [***] herein, Darling may offer the Capacity
Requirement (or applicable portion thereof) to the Company from Darling's own
production or inventory, or from third-party sources, and, solely in the case of
clause (i) above, to ensure the Company has been offered sufficient estimated
supplies to enable the Company to operate the Plant ratably at its full
capacity. Darling will make commercially reasonable efforts to assist the
Company in locating supply of the lowest cost guaranteed Raw Material to the
Company taking into consideration type, source, processing impact on the Plant,
quantity, quality and delivery.
b.
Non-Exclusivity. Nothing in this Agreement is intended to create any exclusive
purchase and sale arrangements between Darling and the Company. Notwithstanding
anything to the contrary herein, the Company may at any time seek offers from
third-party suppliers other than Darling and in its sole discretion purchase Raw
Material from third parties. Darling, subject to Sections 1(d) [***], may sell
Raw Material to third parties.

c.
Scheduling. Upon the Commencement Date (as defined below) and on the 15th day of
each calendar month thereafter, the Company shall provide Darling with a
non-binding forecast of its monthly requirement of each lot of Raw Material for
the following month on a weekly basis and for any subsequent three months on a
monthly basis. However, (i) if the Company has purchased all or a significant
portion of its requirements of Raw Material, using a supplier other than
Darling, for a period longer than three months, or (ii) if the Company otherwise
knows that it will not require any Raw Material from Darling for a period longer
than the next three months, then it shall provide notification thereof to
Darling. For purposes of this Agreement, the “Commencement Date” shall mean the
first day of the first calendar month following the date the Company notifies
Darling in writing that (i) the Company has completed all necessary construction
and testing of the Plant and (ii) the Plant is ready to commence commercial
service with respect to the production of biomass-based diesel.

d.
Right of First Offer. Darling shall make commercially reasonable efforts to make
a daily offer to the Company on each business day (but notwithstanding the
foregoing, such daily offer is to cover all days of Plant operation including
weekends and holidays) of the available supply of Raw Material that Darling is
offering for sale on such day (the “Daily Offer”) for delivery on a spot,
30-day, 60-day and 90-day basis, or on another basis (such as long term fixed
price or index priced offers, provided that Darling may at its option decline to
provide such long term fixed price or index priced offers) as may be requested
by the Company. It is the goal of the Company to purchase Raw Material having
the desired quality at the lowest cost delivered to the Plant. While the Company
specifically acknowledges that it will be making its own decisions about when to
purchase Raw Material and, therefore, is responsible for the ultimate cost of
its Raw Material, the Company shall rely on Darling to provide competitive
pricing based on the various possible terms (spot, 30-day, 60-day and 90‑day
basis, or on another basis) and at prices no greater than Darling's other sales



2

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











opportunities on an ex-works basis (Darling's netback at the plant where the Raw
Material is sourced) in order to provide the Company with an offer for Raw
Material at a competitive price from Darling. Darling will indicate the type,
quality, quantity in pounds and the shipment period of Raw Material available as
well as the length of time that the offer shall remain open. Darling will quote
price(s) for such Raw Material to the Company that are substantially equivalent
to the price Darling is or would be quoting on that date to its other similarly
situated customers for each lot of such Raw Material, taking into account
required shipment periods and acceptable range of date of receipt, Raw Material
specifications and quantity, available transportation and transportation cost.
The Company may choose to accept or reject Darling's proffered terms for each
such volume of offered Raw Material. If the Company declines to purchase from
such Daily Offer on the terms offered, Darling shall have the right to sell such
Raw Material to any third party [***].
e.
[***]

f.
Pre-Commencement Date Sales. Prior to the Commencement Date, Darling shall make
Raw Material available for purchase by the Company on an as-needed basis for
purposes of Plant testing and other uses at prices and on terms to be negotiated
by Darling and the Company, such prices to be substantially equivalent to the
price Darling is or would be quoting on the date of the applicable purchase to
its other similarly situated customers for each lot of such Raw Material, taking
into account required shipment periods and acceptable range of date of receipt,
Raw Material specifications and quantity, available transportation and
transportation cost.

g.
Quality. Darling has surveyed the quality of Raw Material available from its
rendering system and, using that information, has worked with the Company and
Desmet Ballestra in the design of the Plant's Raw Material receiving, storage,
blending and pretreatment systems. Darling confirms that the quality
specifications in Exhibit A will be attainable after appropriate blending of the
Raw Material prior to pretreatment.



2.
Terms of Customer Contracts, Contract Performance and Payment.

a.
Customer Contracts and Shipment Period. Once a verbal acceptance of a Darling
offer has occurred for the sale of Raw Material from Darling to the Company
pursuant to Sections 1(d) [***] or 1(f), Darling shall issue a sales order
(a “Sales Order”) which shall include the mutually agreed quantity, pricing
delivery point, mode of transportation (rail, truck, or barge), type of Raw
Material, quality specifications and the range of dates within which the Raw
Material will be shipped (the “Shipment Period”). Each Sales Order shall be
electronically transmitted to the Company within 24 hours of such verbal
agreement. The Company shall electronically confirm (a “Confirmation”)
acceptance of each Sales Order within 24 hours of electronic receipt of such
Sales Order. Any additional term that is included in either a Sales Order or a
Confirmation shall be of no force or effect unless both







3

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











Darling and the Company have executed an amendment to this Agreement
specifically agreeing to the use of such term. Darling agrees to ship the
quantity of Raw Material specified in each Sales Order made pursuant to this
Section 2(a) within the applicable Shipment Period. In the event Darling desires
to ship Raw Material earlier than as required by the applicable Shipment Period,
it can only do so with the prior consent of the Company. In the event Darling
fails to ship within the applicable Shipment Period, the Company may cancel the
portion of the Sales Order for which timely shipment has not been made or elect
to accept late shipment on terms mutually agreed with Darling.
b.
Shipment by Rail or Barge. If a shipment of Raw Material hereunder is to be made
by rail car or barge, then when Darling ships each such rail car or barge to the
Company it shall specify the applicable Sales Order for such rail car or barge
on the bill of lading. For each such shipment Darling shall provide a
certificate of analysis (“COA”) that shall include specifications for free fatty
acid, level of impurities, and water or other quality specifications as agreed
by the Parties. Each COA will be electronically submitted to the Company within
five calendar days of the date on which Darling tendered such shipment to the
Company, but in any event no later than the date of receipt of such shipment by
the Company. The Plant is not currently intended to have barge receiving
facilities; however, if such facilities become available, the Parties may ship
via barge hereunder.

c.
Shipment by Truck. If a shipment of Raw Material hereunder is to be made by
truck, then Darling will have the Sales Order to which each shipment is to be
applied specified on the bill of lading which will be carried by such truck.
However, if for any reason the Sales Order has not been so specified, then the
Parties shall timely reconcile the applicable bill of lading to the appropriate
Sales Order. For each such shipment Darling shall provide a COA that shall
include specifications for free fatty acid, level of impurities, and water or
other quality specifications as agreed by the Parties. Each COA will be
electronically submitted to the Company within five calendar days of the date on
which Darling tendered such shipment to the Company, but in any event no later
than the date of receipt of such shipment by the Company.

d.
Sampling. For each shipment hereunder, Darling shall retain a representative
sample of the Raw Material loaded into the rail car, barge or truck for 90 days
following the date of shipment. If a question arises regarding the accuracy of
the applicable COA or any other quality aspect of the Raw Material, Darling
shall submit the retained sample to an independent laboratory mutually agreed to
by the Parties for purposes of retesting of the quality specifications listed in
the original COA. The results of the independent laboratory shall be used as the
definitive COA for purposes of this Agreement. The cost of the independent
laboratory will be equally divided between Darling and the Company.

e.
Title and Risk of Loss. Title and risk of loss or damage to Raw Material will
pass to the Company when constructive delivery is made to the pricing delivery
point.







4

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











f.
Invoicing/Payment. Darling will create a document referencing the bill of lading
pursuant to generally accepted industry standards specific to each shipment
(the “Sales Order Acknowledgement”) upon the shipment of any Raw Material
pursuant to Sections 2(b) and 2(c), an example of which is attached hereto as
Exhibit B. Such Sales Order Acknowledgement shall be issued electronically to
the Company within 24 hours of shipment. The Sales Order Acknowledgment shall
include the identification marker of the shipment vehicle (rail car number for
rail car, license number for truck, and barge number for barge), the estimated
weight and weight determination method. Payments for invoiced quantities shall
be due 10 calendar days from receipt of the Sales Order Acknowledgement. The
Parties shall implement payment by EFT as soon as practicable. The final
shipment weight will be reconciled by a weight measurement method acceptable to
both Parties, either at origin or destination as agreed by the Parties. If the
applicable shipment has been unloaded prior to payment of the related invoiced
amount, then the Company may adjust such invoiced amount to the reconciled
weight or, if the Company does not have the appropriate destination weights at
the time an invoiced amount is paid, then the Company and Darling will, as
necessary, adjust such payment to reflect actual weights.

g.
Taxes and Governmental Charges. Raw Material prices do not include any taxes or
other governmental charges, including, without limitation, sales or use taxes or
excise taxes levied by any government or governmental authority, now or
hereafter enacted. In Darling's discretion, any such mandatory taxes or charges
may be added to the price for any Raw Material or may be billed separately. The
Company will, in any event, pay all such taxes and charges on or before their
due dates. In the event Darling is required at any time to pay any such tax or
charge, the Company will reimburse Darling therefor promptly on demand. Darling
will work with the Company to minimize any such taxes, including, without
limitation, by the issuance, acceptance and, if necessary, filing of exemption
certificates(s).

h.
Right of Rejection. Any shipment of Raw Material made pursuant to Sections 2(b)
and 2(c) failing to meet the quality specified in the Sales Order is subject to
rejection by the Company. In the event any such shipment has not been unloaded
at destination, the Company may (i) elect to accept such shipment without
discount, (ii) propose a discount for the acceptance of the material or
(iii) reject the shipment. In the event the Company offers to accept the
shipment at a discount, Darling may choose to (i) accept the discount, in which
case the shipment will be applied to the Sales Order at the agreed upon
discount, or (ii) refuse the discount, deem the shipment to have been rejected
by the Company, and reroute the shipment to an alternative destination with all
costs associated with the shipment and reroute (including demurrage and
switching charges) for the account of Darling. In the event the shipment is
rejected or deemed rejected, Darling may replace the quantity with another
shipment if time remains in the Shipment Period. If time has expired for the
applicable Shipment Period, the Company may elect to have Darling promptly
replace the shipment or may cancel the portion of the Sales Order represented by
the









5

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











shipment that has failed quality standards. In the event such shipment has been
unloaded at destination, the Company will determine the appropriate discount and
apply it to the Sales Order.
i.
Darling Performance Standard. In the event that Darling consistently fails to
provide timely shipment of Raw Material at the quality specified in the Sales
Orders, the Company shall have the right to demand a performance review with
Darling. The review must include the active involvement of the President of
Darling and must be completed within 30 days of such request. Upon completion of
the performance review, Darling must present the findings of its performance
review to the Company and develop specific actions to be undertaken within 30
days to enable Darling to substantially comply with commitments made in the
Sales Orders. In the event Darling consistently fails to provide timely shipment
of Raw Material at the quality specified in the Sales Orders for a period of 6
months after completion of the performance review, the Company shall have the
right to terminate this Agreement.

3.
Confidentiality Obligations.

a.
The provisions of this Agreement and all oral and written proprietary
information of each Party, including information pertaining to the business,
financial condition, strategies, plans, policies, inventions, trade secrets,
intellectual property, computer programs, suppliers, customers, projections,
pricing or processes of each Party provided or disclosed by the disclosing Party
to the receiving Party or to the receiving Party's, or by the receiving Party to
its affiliates, members, managers, directors, officers, employees, counsel,
auditors, consultants, lenders, insurance providers, brokers or other advisors
or agents, shall be confidential, and shall not be disclosed or otherwise
released to any other person without the prior written consent of the disclosing
Party; provided, however, that the receiving Party may disclose any such
information, on a “need to know” basis, to the affiliates, members, managers,
directors, officers, employees, counsel, auditors, consultants, lenders,
insurance providers, brokers and other advisors or agents of the receiving Party
so long as the recipient is informed of this provision and agrees to be bound
hereby; provided, further, that the Company may disclose any such information,
on a “need to know” basis, to its unit holders.

b.
The obligations of the receiving Party under Section 3(a) hereof shall not apply
to confidential information (i) that is received by the receiving Party from a
person who has the right to give the information to the receiving Party and who
does not require that the receiving Party keep such information confidential,
(ii) that is or becomes public knowledge through no fault of the receiving
Party, (iii) the disclosure of which is required by applicable law or (iv) the
disclosure of which is required by the rules and regulations of the Securities
and Exchange Commission; provided, that prior to disclosing confidential
information pursuant to clause (iii) or (iv) of this Section 3(b), the receiving
Party shall give notice (provided no applicable law, rule or regulation would be
violated hereby) to the disclosing Party, which shall describe the









6

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











information proposed to be disclosed and state the basis upon which the
receiving Party believes the information is required to be disclosed, all so
that the disclosing Party may seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this Agreement, and the
receiving Party will cooperate with the disclosing Party (at the disclosing
Party's sole cost and expense) to obtain such protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained or the disclosing Party waives compliance with the relevant
provisions of this Agreement, the receiving Party will disclose only that
portion of the above referenced information which, in the reasonable opinion of
its legal counsel, is legally required to be disclosed and the receiving Party
will use its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded to such information.
c.
The covenants and undertakings contained in this Section 3 relate to matters
which are of a special, unique and extraordinary character and a violation of
any of the terms of this Section 3 will cause irreparable injury to Darling or
the Company, as the case may be, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated. Accordingly,
the remedy at law for any breach of this Section 3 will be inadequate.
Therefore, the applicable Party will be entitled to entry of an injunction, a
restraining order or other equitable relief from any court of competent
jurisdiction in the event of any breach of this Section 3 without the necessity
of proving actual damages or posting any bond whatsoever. The rights and
remedies provided by this Section 3 are cumulative and in addition to any other
rights and remedies which the applicable Party may have hereunder or at law or
in equity.

4.
Term and Termination.

a.
This Agreement shall be effective as of the Effective Date, but the initial term
(the “Initial Term”) shall begin on the Commencement Date and continue for
20 years from the Commencement Date. Following the Initial Term, this Agreement
shall automatically renew for 5 years (each, a “Renewal Term”) on an evergreen
basis, unless terminated by either Party upon 365 days written notice prior to
the end of the Initial Term or then current Renewal Term, whichever is
applicable. The period from the Effective Date until the expiration or
termination of this Agreement shall be referred to herein as the “Term”.

b.
Notwithstanding Section 4(a) hereof, this Agreement may be terminated and
abandoned at any time as follows:

i.
by mutual written consent of the Parties;

ii.
by Darling if it and its direct and indirect affiliates as a whole cease to hold
at least 10% of the outstanding equity units of Holdings;

iii.
by either Party if the other Party materially defaults in the observance or in
the due and timely performance of any of the material covenants of such Party





7

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











contained herein, and such default shall continue un-remedied 30 business days
after the defaulting Party's receipt of written notice of default (or, in the
event such default cannot be remedied within 30 business days, the defaulting
Party has not commenced remedying such default within 30 business days);
iv.
by either Party in the event the other Party, (A) makes an assignment or any
general arrangement for the benefit of creditors, (B) files a petition or
otherwise commences, authorizes, or acquiesces in the commencing of a proceeding
or cause under any bankruptcy or similar law for the protection from creditors
or have such petition filed or proceeding commenced against it, (C) otherwise
becomes bankrupt or insolvent (however evidenced), or (D) has a receiver,
provisional liquidator, conservator, custodian trustee or other similar official
appointed with respect to it or substantially all of its assets;

v.
by Darling if that certain Product Offtake Agreement (the “Offtake Agreement”),
dated as of the date hereof, by and between the Company and Valero Marketing and
Supply Company (“VMSC”), expires in accordance with its terms, is terminated by
mutual consent pursuant to Section 6.1A thereof, is terminated by VMSC pursuant
to Section 6.1B thereof, is terminated by the Company pursuant to Section 6.1C,
Section 6.1D or Section 6.1E thereof, or is terminated by Darling pursuant to
Section 6.2 thereof;

vi.
by the Company in accordance with Section 2(i); or

vii.
by either Party in accordance with Section 6.

c.
Failure by the Company to remit payment as provided in Section 2(f) hereof will
constitute a material breach of this Agreement by the Company. Such material
breach will entitle Darling to, at its sole option, (i) immediately suspend
shipment under any outstanding Sales Order until such breach is cured or advance
payment or other reasonable security is provided, and (ii) terminate this
Agreement in accordance with Section 4(b)(iii). The Parties agree that a
suspension of shipment by Darling pursuant to this Section 4(c) shall not
constitute a breach of this Agreement by Darling.

d.
Subject to Section 6 and the notice and cure provisions set forth in
Section 4(b)(iii), failure by Darling to provide Raw Material pursuant to this
Agreement will constitute a material breach of this Agreement by Darling;
provided, however, that periodic, de minimis failures by Darling to provide Raw
Material pursuant to this Agreement shall not constitute a breach of this
Agreement by Darling.

5.
Indemnification.

a.
The Company shall indemnify and hold harmless Darling and its stockholders,
affiliates (excluding the Company), directors, officers and employees, to the
fullest



8

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











extent permitted by applicable law, from and against any and all actual losses,
claims, damages (excluding indirect, punitive and consequential damages),
liabilities, expenses (including legal fees and expenses), judgments, fines,
settlements and other amounts (“Losses”) to the extent caused by, resulting from
or arising out of Losses incurred as a result of (i) the violation, default or
breach by the Company or any of its affiliates (excluding Darling) of this
Agreement and (ii) actions taken by Darling pursuant to Section 4(c).
Notwithstanding the foregoing, the Company shall not be required to indemnify
Darling under this Section 5(a) for an aggregate amount of Losses exceeding the
larger of (i) actual amounts paid to Darling under and pursuant to this
Agreement during the prior consecutive twelve-month period, or (ii) the forecast
budget for expenditures to be paid to Darling for the succeeding consecutive
twelve-month period.
b.
Darling shall indemnify and hold harmless the Company and its members,
affiliates (excluding Darling), managers, officers and employees, to the fullest
extent permitted by applicable law, from and against any and all actual Losses
to the extent caused by, resulting from or arising out of Losses incurred as a
result of the violation, default or breach by Darling or any of its affiliates
(excluding the Company) of this Agreement. Notwithstanding the foregoing,
Darling shall not be required to indemnify the Company under this Section 5(b)
for an aggregate amount of Losses exceeding the larger of (i) actual amounts
paid to Darling under and pursuant to this Agreement during the prior
consecutive twelve-month period, or (ii) the forecast budget for expenditures to
be paid to Darling for the succeeding consecutive twelve-month period.

6.
Force Majeure. In the event either Party is rendered unable, wholly or in
material part, to perform its obligations under this Agreement (other than to
make payments due hereunder) for reasons beyond its reasonable control,
including, without limitation, those due to: acts of God, floods, fires,
explosions, extreme heat or cold, earthquake or storm; strikes, lockouts or
other similar industrial disturbances; wars, acts of terrorism or sabotage;
accident or breakage of equipment, machinery, or transportation facilities;
failure of suppliers to furnish supplies; or any law, rules, order or action of
any court or instrumentality of the federal or any state government; or for any
other similar cause or causes beyond its reasonable control, it is agreed that
on such Party's giving notice in reasonable detail of such force majeure to the
other Party, the obligations of the Party giving such notice shall be suspended
from the date of receipt of such notice and for the continuance of any inability
so caused, but for no longer period as may reasonably be required to remedy such
cause, and such cause shall, so far as possible, be remedied with all reasonable
dispatch; provided, however, that neither Party will be obligated to settle a
strike or other labor disturbance in order to comply with such obligation.
Notwithstanding the foregoing, if either Party is rendered unable, wholly or in
material part, to perform its obligations under this Agreement for a period of
30 days due to the occurrence of a force majeure event, then the other Party may
request that the non-performing Party provide a good faith estimate of the
duration of the force majeure event, such estimate not to exceed 365 days. If
the non-performing Party does not resume performance prior to or at the
expiration of such period, then the other Party shall have the









9

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











option, in its sole discretion, to terminate this Agreement. The force majeure
shall not apply to those events which merely make it more difficult or costly
for the Company or Darling to perform its obligations hereunder. The Company and
Darling further agree that at the conclusion of any force majeure event, neither
the Company nor Darling shall have any obligation to each other with respect to
any quantities of Raw Material not delivered as a consequence of such force
majeure event. No condition of force majeure shall operate to extend the Term.
7.
Liquidation and Close-Out. The Parties acknowledge that this Agreement is a
forward contract as defined in the Bankruptcy Code, 11 U.S.C. Sec. 101(25). If
one Party (the “Defaulting Party”) shall voluntarily file a petition in
bankruptcy, reorganization, or receivership, shall be forced by its creditors
into bankruptcy, reorganization, or receivership, shall become insolvent, shall
fail to pay its debts as they become due, or shall fail to give adequate
assurance or security of its ability to perform its obligations hereunder within
5 business days after receipt of a request therefor, the non-Defaulting Party
shall have the right to liquidate and close out this Agreement within 48 hours
of written notice delivered to the Defaulting Party by calculating the
difference in price for the Raw Material hereunder and the prevailing market
price for the Raw Material or the commercially reasonable equivalent price for
the Raw Material as published in an industry publication multiplied by the
remaining quantities of the Raw Material to be delivered hereunder. The
Defaulting Party shall pay the non-Defaulting Party in U.S. dollars by wire
transfer in immediately available funds within 24 hours after receiving the
results of the calculation. The liquidation and close-out of this Agreement is
in addition to any other rights and remedies which the non-Defaulting Party may
have.

8.
Entire Agreement. This Agreement, together with all schedules and exhibits
hereto, contains the entire agreement between the Parties and supersedes all
prior writings or agreements with respect to the subject matter hereof.

9.
Governing Law. This Agreement and any disputes arising out of or relating to
this Agreement shall be construed exclusively according to and governed by the
laws of the State of Texas.

10.
Compliance with Laws. Each Party agrees to comply with all applicable laws
relating to its performance hereunder.

11.
Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one business day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a Party may have specified by notice given to the other Party pursuant
to this provision):



If to the Company:








10

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











Diamond Green Diesel LLC
One Valero Way
San Antonio, Texas 78249
Attention: President
Facsimile No.: (210) 370-4386
with a copy (which shall not constitute notice) to:
Diamond Alternative Energy, LLC
One Valero Way
San Antonio, Texas 78249
Attention: VP - Alternative Energy
Facsimile No.: (210) 345-4386
If to Darling:
Darling International Inc.
251 O'Connor Ridge Blvd., Suite 300
Irving, Texas 75038
Attention: General Counsel
Facsimile: (972) 281-4475
Darling Commodities Desk (for purposes of Section 2(a)):
Facsimile No. (972) 717-1959
Email address: mrath@darlingii.com


with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Mary R. Korby
Facsimile: (214) 746-7777
12.
Audit Rights. The Company shall have the right, through its employees or
representatives or through an independent third party auditor retained under a
suitable written provision of confidentiality, to audit the following records
(the “Records”) to confirm Darling's compliance with the terms of this
Agreement:

a.
records pertaining to weights of shipped Raw Material;

b.
the data and calculations used by Darling in performing its obligations under
this Agreement with respect to pricing, including, without limitation,
requirements pursuant to Sections 1(a), 1(d) [***] or any tax calculations;

c.
invoices issued for the sale of Raw Material;

11

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

 








d.
records pertaining to Raw Material order flow, lead time, and shipping
arrangements and details;

e.
records pertaining to the specifications set forth under this Agreement; and

f.
records substantiating the occurrence of a force majeure event under and
Darling's compliance with the provisions of Section 6;

Darling will maintain and retain during the duration of this Agreement and for a
period of not less than three years after the expiration or termination of this
Agreement, complete and accurate Records to enable the Company to exercise its
rights under this Section 12.
13.
Binding Effect; Assignment. The provisions of this Agreement shall be binding
upon, and inure to the benefit of, the Parties hereto and their respective
permitted successors and assigns. No Party may assign, transfer or pledge this
Agreement, in whole or in part, without the prior written consent of the other
Party, except that a Party may (i) assign this Agreement in connection with its
merger or the sale of all or substantially all of its business relating to the
subject matter of this Agreement, (ii) pledge this Agreement to its senior
secured lenders in connection with a pledge of substantially all of its assets
or (iii) assign to (or otherwise cause the performance by) any of its
wholly-owned subsidiaries or affiliates any of such Party's rights and
obligations under this Agreement; provided, however, that an assignment pursuant
to clause (i) or (iii) shall not relieve the assigning Party of its obligations
under this Agreement without the prior written consent of the other Party.

14.
Severability. In the event any provision of this Agreement is held to be
illegal, invalid or unenforceable by a court of competent jurisdiction to any
extent, the legality, validity and enforceability of the remainder of this
Agreement shall not be affected thereby and shall remain in full force and
effect and shall be enforced to the greatest extent permitted by law.

15.
Amendments. This Agreement shall not be altered, modified or changed except by
an amendment approved in writing by the Parties.

16.
Waivers. No consent or waiver, express or implied, by the Parties with respect
to any breach or default by another Party hereunder shall be deemed or construed
to be a consent or waiver with respect to any other breach or default by any
Party of the same provision or any other provision of this Agreement. Failure on
the part of a Party to complain of any act or failure to act of another Party or
to declare such other Party in default shall not be deemed or constitute a
waiver by any Party of any rights hereunder.

17.
Independent Contractors. Each Party hereto is an independent contractor under
this Agreement. Except as expressly set forth herein, neither Darling nor the
Company, as the case may be, has the authority to, and each of Darling and the
Company agrees that it shall not, directly or indirectly, contract any
obligations of any kind in the name of or chargeable against the other Party,
without such other Party's express written consent.

18.
Survival of Provisions. Notwithstanding Section 4, each of (i) any and all owed
and unpaid



12

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











obligations of either Party under this Agreement and (ii) Section 2, Section 3,
Section 5 and Sections 8 through 22 hereof, shall survive any termination of
this Agreement to the maximum extent permitted under applicable law.
19.
Counterparts. This Agreement may be executed in several counterparts (any of
which may be delivered by facsimile or other electronic transmission followed
promptly by an executed original), all of which together shall constitute one
agreement binding on all Parties hereto, notwithstanding that all the Parties
have not signed the same counterpart.

20.
Descriptive Headings. The headings of the sections of this Agreement are for
convenience only and shall not be considered in construing or interpreting any
of the terms or provisions hereof.

21.
No Setoff. Neither Darling nor the Company may set off amounts owed to it by the
other against amounts owed by the first Party to such other Party pursuant to
this Agreement, and all amounts due and owing hereunder shall be paid in full
without regard to any amounts actually due and owing, or claimed to be due and
owing, by the other Party hereto. Notwithstanding the foregoing, nothing in this
Section 21 shall act to limit the Company's rights pursuant to Section 2(h).

22.
Arbitration. Except as provided in Section 4(c), any dispute arising out of or
relating to this Agreement shall be resolved in accordance with the dispute
resolution provisions of Exhibit C of that certain Diamond Green Diesel Holdings
LLC Amended and Restated Limited Liability Company Agreement, dated as of May
31, 2011, by and among Holdings, Darling Green Energy LLC and Diamond.
Notwithstanding the foregoing, this Section 22 shall not prohibit any person
from pursuing equitable relief to which it may be entitled in any court of
competent jurisdiction in order to preserve the status quo pending resolution of
the dispute at issue or the enforcement of Section 4(c).

23.
RFS2 Reporting Requirements. Darling shall furnish to the Company (i) all
information in its possession and (ii) all information that can be obtained by
it using commercially reasonable efforts, in each case that is necessary for any
application or other filing to be made by the Company pursuant to the Renewable
Fuels Standard (RFS2) program or any similar program or law, including, without
limitation, information that will assist the Company in fulfilling its
obligations under Section 2.8 of the Offtake Agreement.

* * * * *
[The Remainder of This Page Is Intentionally Left Blank.]


















13

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.


DIAMOND GREEN DIESEL LLC






By: /s/ George Stutzmann    
George Stutzmann
President







SIGNATURE PAGE TO
RAW MATERIAL SUPPLY AGREEMENT

--------------------------------------------------------------------------------











DARLING INTERNATIONAL INC.






By: /s/ John O. Muse    
John O. Muse
Executive Vice President,
Finance and Administration     



SIGNATURE PAGE TO
RAW MATERIAL SUPPLY AGREEMENT